United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1271
                         ___________________________

            Isabela Ortiz-Juarez, also known as Diana Carhual-Gomez

                             lllllllllllllllllllllPetitioner

                                           v.

             Loretta E. Lynch, Attorney General of the United States1

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                           Submitted: September 8, 2015
                             Filed: September 9, 2015
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.




      1
       Loretta E. Lynch has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
       Isabela Ortiz-Juarez, a native and citizen of Guatemala, petitions for review of
an order of the Board of Immigration Appeals (BIA) affirming an immigration
judge’s denial of her application for asylum and withholding of removal.2 After
careful consideration of the record and the parties’ submissions, see Davila-Mejia v.
Mukasey, 531 F.3d 624, 627 (8th Cir. 2008), we deny the petition, because we
conclude that substantial evidence supports the finding that Ortiz-Juarez failed to
establish past persecution, or a well-founded fear of future persecution, on account
of any protected ground, see Mambwe v. Holder, 572 F.3d 540, 546 (8th Cir. 2009).
The petition for review is denied. See 8th Cir. R. 47B.
                        ______________________________




      2
        The ruling denying Convention Against Torture relief is not before us in this
petition for review, because Ortiz failed to raise it before the BIA.

                                         -2-